Exhibit 10.1

CONVERTIBLE PROMISSORY NOTE
 
$______
 


FOR VALUE RECEIVED, OriginOil, Inc., a Nevada corporation, (the “Borrower”) with
approximately 17,300,000 common shares issued and outstanding, promises to pay
to ____________ a __________ corporation, or its assignees (the “Lender”) the
Principal Sum along with the Interest and any other fees according to the terms
herein (the “Note”). This Note shall become effective on February 4, 2013 (the
“Effective Date”).
 
The Principal Sum is $_________ (_________________) plus accrued and unpaid
interest and any other fees. The Consideration is $_________
(_________________)   payable by wire (there exists a $_________ original issue
discount (the “OID”)). The Lender shall pay $____________ of Consideration upon
closing of this Note. The Maturity Date is ninety (90) days from the Effective
Date (the “Maturity Date”), unless extended according to Section 4 herein, and
is the date upon which the Principal Sum of this Note, as well as any unpaid
interest and other fees, shall be due and payable.
 
1.           Interest. A one-time Interest charge of
$________ shall be applied to the Principal Sum.
 
2.           Conversion. The Lender has the right, at any time after the
Effective Date, at its election, to convert all or part of the outstanding and
unpaid Principal Sum and accrued interest (and any other fees) into shares of
fully paid and non-assessable shares of common stock of the Borrower (the
“Common Stock”). The conversion price shall be $0.4375 per share (the
“Conversion Price”). The conversion formula shall be as follows: Number of
shares of Common Stock receivable upon conversion equals the dollar conversion
amount divided by the Conversion Price. A conversion notice (the “Conversion
Notice”) may be delivered to Borrower by method of Lender’s choice (including
but not limited to email, facsimile, mail, overnight courier, or personal
delivery), and all conversions shall be cashless and not require further payment
from the Lender. If no objection is delivered from Borrower to the Lender, with
respect to any variable or calculation of the Conversion Notice within 24 hours
of delivery of the Conversion Notice, then the Borrower shall have been
thereafter deemed to have irrevocably confirmed and irrevocably ratified such
notice of conversion and waived any objection thereto. The Borrower shall
deliver the shares of Common Stock from any conversion to the Lender (in any
name directed by the Lender) within three (3) business days of conversion notice
delivery. The Lender shall not convert any amount of this Note into shares of
Common Stock that would result in the Lender beneficially owning more than 4.99%
of the Borrower’s Common Stock outstanding. However, the Lender may exceed this
4.99% conversion limit by providing Borrower with at least 61 days prior written
notice, and the provisions of the conversion limit shall continue to apply until
such 61st day (or such later date, as determined by the Lender, as may be
specified in such notice). The Conversion Price shall be subject to equitable
adjustments for stock splits, stock dividends or rights offerings by the
Borrower relating to the Borrower’s securities or the securities of any
subsidiary of the Borrower, combinations, recapitalization, reclassifications,
extraordinary distributions and similar events.
 
3.           Conversion Delays. If Borrower fails to deliver shares of Common
Stock in accordance with the timeframe stated in Section 2, the Lender, at any
time prior to selling all of those shares of Common Stock, may rescind any
portion, in whole or in part, of that particular conversion attributable to the
unsold shares of Common Stock and have the rescinded conversion amount returned
to the Principal Sum with the rescinded conversion shares returned to the
Borrower (under the Lender’s and the Borrower’s expectations that any returned
conversion amounts shall tack back to the original date of this Note). In
addition, for each conversion, in the event that shares of Common Stock are not
delivered by the fourth business day (inclusive of the day of conversion), a
penalty of $2,000 per day shall be assessed for each day after the third
business day (inclusive of the day of the conversion) until share delivery is
made; and such penalty shall be added to the Principal Sum of this Note (under
the Lender’s and the Borrower’s expectations that any penalty amounts shall tack
back to the original date of this Note).
 
 
 
 
1

--------------------------------------------------------------------------------

 

 
4.           Extensions. If the Borrower fails to pay to the Lender the
Principal Sum along with all unpaid interest and any other fees by the Maturity
Date, then this Note shall be automatically extended in 30-day increments. An
extension fee in the amount of 25% of the then outstanding principal, interest
and other fees shall be added to the Principal Sum of this Note (the “Extension
Fee”) for every extension. The Extension Fee shall be assessed at the beginning
of every 30-day period after the Maturity Date until this Note is paid in full
by the Borrower or fully converted into shares of Common Stock by the Lender.
There shall be no additional extensions after 90 days from the Maturity Date and
this Note shall then be immediately due and payable. The Borrower and the Lender
agree that for the purpose of determining the holding period for Rule 144, the
Extension Fee(s) shall tack back to the Effective Date of this Note.
 
5.           Payment. Borrower may not make partial payments but may pay this
Note in full at any time, upon five (5) days written notice to the Lender.
Within five (5) days of receiving the Borrower’s notice, the Lender shall elect
to either (a) accept payment or (b) convert any amount of this Note into shares
of Common Stock. If the Lender elects to convert part of this Note into shares
of Common Stock, then the Borrower may pay the remaining balance of this Note.
 
6.           Piggyback Registration Rights. The Borrower shall include on the
next registration statement the Borrower files with SEC (or on the subsequent
registration statement if such registration statement is withdrawn) all shares
of Common Stock issuable upon conversion of this Note unless such shares are
eligible for resale under Rule 144. Failure to do so shall result in liquidated
damages of 25% of the outstanding principal balance of this Note, but not less
than $25,000, being immediately due and payable to the Lender at its election in
the form of cash payment or addition to the balance of this Note.
 
7.            Terms of Future Financings. So long as this Note, or other
convertible note transactions currently in effect between the Lender and
Borrower, are outstanding (the “Outstanding Notes”), upon any issuance
(including this Note) by the Borrower or any of its subsidiaries of any security
with any term more favorable to the holder of such security or with a term in
favor of the holder of such security that was not similarly provided to the
Lender in the Outstanding Notes, then such additional or more favorable term
shall, at Lender’s option, become a part of the Outstanding Notes with the
Lender. The Borrower shall promptly notify the Lender of any additional or more
favorable terms and respond promptly to Lender’s periodic inquiry about any
favorable additional terms. The types of terms contained in another security
that may be more favorable to the holder of such security include, but are not
limited to, terms addressing conversion discounts, conversion price, conversion
look back periods, interest rates, original issue discounts, loan default fees,
stock sale price, private placement price per share, and warrant coverage.
 
8.           Lender’s Representations. The Lender hereby represents and warrants
to the Borrower that (i) it is an “accredited investor” as such term is defined
in Rule 501(a) of Regulation D promulgated under the Securities Act of 1933, as
amended (the “Securities Act”), (ii) it understands that this Note and the
shares of Common Stock underlying this Note (collectively, the “Securities”)
have not been registered under the Securities Act by reason of a claimed
exemption under the provisions of the Securities Act that depends, in part, upon
the Lender’s investment intention; in this connection, the Lender hereby
represents that it is purchasing the Securities for the Lender’s own account for
investment and not with a view toward the resale or distribution to others,
(iii) the Lender, if an entity, further represents that it was not formed for
the purpose of purchasing the Securities, (iv) the Lender acknowledges that the
issuance of this Note has not been reviewed by the United States Securities and
Exchange Commission (the “SEC”) nor any state regulatory authority since the
issuance of this Note is intended to be exempt from the registration
requirements of Section 4(2) of the Securities Act and Rule 506 of Regulation D,
(v) the Lender agrees not to sell, pledge, assign or otherwise transfer or
dispose of the Securities unless they are registered under the Securities Act
and under any applicable state securities or “blue sky” laws or unless an
exemption from such registration is available, and (vi) the Lender acknowledges
receipt and careful review of this Note, the Borrower’s filings with the SEC
(including without limitation, any risk factors included in the Borrower’s most
recent Annual Report on Form 10-K), and any documents which may have been made
available upon request as reflected therein, and hereby represents that it has
been furnished by the Borrower with all information regarding the Borrower, the
terms and conditions of the purchase and any additional information that the
Lender has requested or desired to know, and has been afforded the opportunity
to ask questions of and receive answers from duly authorized officers or other
representatives of the Borrower concerning the Borrower and the terms and
conditions of the purchase.
 
9.           Borrower’s Representations. The Borrower is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full power and authority to own, lease, license and use its
properties and assets and to carry out the business in which it proposes to
engage. The Borrower has the requisite corporate power and authority to execute,
deliver and perform its obligations under this Note and to issue and sell this
Note. All necessary proceedings of the Borrower have been duly taken to
authorize the execution, delivery, and performance of this Note.  When this Note
is executed and delivered by the Borrower, it will constitute the legal, valid
and binding obligation of the Borrower enforceable against the Borrower in
accordance with their terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors' rights and
remedies.
 
10.           Default. The following are events of default under this Note: (i)
the Borrower shall fail to pay any principal under this Note when due and
payable (or payable by conversion) thereunder; or (ii) the Borrower shall fail
to pay any interest or any other amount under this Note when due and payable (or
payable by conversion) thereunder; or (iii) a receiver, trustee or other similar
official shall be appointed over the Borrower or a material part of its assets
and such appointment shall remain uncontested for twenty (20) days or shall not
be dismissed or discharged within sixty (60) days; or (iv) the Borrower shall
become insolvent or generally fails to pay, or admits in writing its inability
to pay, its debts as they become due, subject to applicable grace periods, if
any; or (v) the Borrower shall make a general assignment for the benefit of
creditors; or (vi) the Borrower shall file a petition for relief under any
bankruptcy, insolvency or similar law (domestic or foreign); or (vii) an
involuntary proceeding shall be commenced or filed against the Borrower; or
(viii) the Borrower shall lose its status as “DTC Eligible” or the borrower’s
shareholders shall lose the ability to deposit (either electronically or by
physical certificates, or otherwise) shares into the DTC System; or (ix) the
Borrower shall become delinquent in its filing requirements as a fully-reporting
issuer registered with the SEC.
 
11.           Remedies. In the event of any default, the Note Amount shall
become immediately due and payable at the Mandatory Default Amount. The
Mandatory Default Amount shall be 200% of the Note Amount. Commencing five (5)
days after the occurrence of any event of default that results in the eventual
acceleration of this Note, the interest rate on the Mandatory Default Amount
shall accrue at a default interest rate equal to the lesser of ten percent (10%)
per annum or the maximum rate permitted under applicable law. In connection with
such acceleration described herein, the Lender need not provide, and the
Borrower hereby waives, any presentment, demand, protest or other notice of any
kind, and the Lender may immediately and without expiration of any grace period
enforce any and all of its rights and remedies hereunder and all other remedies
available to it under applicable law. While the Mandatory Default Amount is
outstanding and default interest is accruing, the Lender shall have all rights
as a holder of this Note until such time as the Lender receives full payment
pursuant to this paragraph, or has converted all the remaining Mandatory Default
Amount and any other outstanding fees and interest into Common Stock under the
terms of this Note. Nothing herein shall limit Lender’s right to pursue any
other remedies available to it at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Borrower’s failure to timely deliver certificates representing
shares of Common Stock upon conversion of this Note as required pursuant to the
terms hereof.
 
 
 
2

--------------------------------------------------------------------------------

 
 
12.           No Shorting. Lender agrees that so long as this Note from Borrower
to Lender remains outstanding, Lender shall not enter into or effect “short
sales” of the Common Stock or hedging transaction which establishes a net short
position with respect to the Common Stock of Borrower. Borrower acknowledges and
agrees that upon delivery of a conversion notice by the Lender, the Lender
immediately owns the shares of Common Stock described in the Conversion Notice
and any sale of those shares issuable under such Conversion Notice would not be
considered short sales.
 
13.           Assignability. The Borrower may not assign this Note. This Note
shall be binding upon the Borrower and its successors and shall inure to the
benefit of the Lender and its successors and assigns and may be assigned by the
Lender to anyone of its choosing without Borrower’s approval subject to
applicable securities laws.
 
14.           Governing Law. This Note shall be governed by, and construed and
enforced in accordance with, the laws of the State of Nevada, without regard to
the conflict of laws principles thereof. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of Nevada or in the federal courts
located in Clark County, in the State of Nevada. Both parties and the
individuals signing this Agreement agree to submit to the jurisdiction of such
courts.
 
15.           Delivery of Process by the Lender to the Borrower. In the event of
any action or proceeding by the Lender against the Borrower, and only by the
Lender against the Borrower, service of copies of summons and/or complaint
and/or any other process which may be served in any such action or proceeding
may be made by Lender via U.S. Mail, overnight delivery service such as FedEx or
UPS, email, fax, or process server, or by mailing or otherwise delivering a copy
of such process to the Borrower at its last known attorney as set forth in its
most recent SEC filing.
 
16.           Attorney Fees. In the event any attorney is employed by either
party to this Note with regard to any legal or equitable action, arbitration or
other proceeding brought by such party for the enforcement of this Note or
because of an alleged dispute, breach, default or misrepresentation in
connection with any of the provisions of this Note, the prevailing party in such
proceeding shall be entitled to recover from the other party reasonable
attorneys' fees and other costs and expenses incurred, in addition to any other
relief to which the prevailing party may be entitled.
 
17.           Transfer Agent Instructions. In the event that an opinion of
counsel, such as but not limited to a Rule 144 opinion, is needed for any matter
related to this Note or the Common Stock the Lender has the right to have any
such opinion provided by its counsel. If the Lender chooses to have its counsel
provide such opinion, then the Lender shall provide the Borrower with written
notice. Within three (3) business days of receiving written notice, the Borrower
shall instruct its transfer agent to rely upon opinions from the Lender’s
counsel (the “Transfer Agent Reliance Letter”). A penalty of $2,000 per day
shall be assessed for each day after the third business day (inclusive of the
day of request) until the Transfer Agent Reliance Letter is delivered. If the
Lender requests that the Borrower’s counsel issue an opinion, then the Borrower
shall cause the issuance of the requested opinion within three (3) business
days. A penalty of $2,000 per day shall be assessed for each day after the third
business day (inclusive of the day of request) until the requested opinion is
delivered. The Lender and the Borrower agree that all penalty amounts shall be
added to the Principal Sum of this Note and shall tack back to the Effective
Date of this Note, with respect to the holding period under Rule 144. In the
event that the Borrower proposes to replace its transfer agent, the Borrower
shall provide, prior to the effective date of such replacement, a fully executed
 
 
3

--------------------------------------------------------------------------------

 
 
 
Irrevocable Transfer Agent Reliance Letter in a form as initially delivered
pursuant to this Note. The Borrower warrants that it will not direct its
transfer agent not to transfer or delay, impair, and/or hinder its transfer
agent in transferring (or issuing)(electronically or in certificated form) any
certificate for the Securities to be issued to the Lender and it will not fail
to remove (or directs its transfer agent not to remove or impairs, delays,
and/or hinders its transfer agent from removing) any restrictive legend (or to
withdraw any stop transfer instructions in respect thereof) on any certificate
for the Securities when required by this Note. The Borrower acknowledges that a
breach by it of its obligations hereunder will cause irreparable harm to the
Lender, by vitiating the intent and purpose of the transactions contemplated
hereby. Accordingly, the Borrower acknowledges that the remedy at law for a
breach of its obligations under this Note may be inadequate and agrees, in the
event of a breach or threatened breach by the Borrower of these provisions, that
the Lender shall be entitled, in addition to all other available remedies, to an
injunction restraining any breach and requiring immediate transfer, without the
necessity of showing economic loss and without any bond or other security being
required.
 


18.           Notices. Any notice required or permitted hereunder (including
Conversion Notices) must be in writing and either personally served, sent by
facsimile or email transmission, or sent by overnight courier. Notices shall be
deemed effectively delivered at the time of transmission if by facsimile or
email, and if by overnight courier the business day after such notice is
deposited with the courier service for delivery.

 
IN WITNESS WHEREOF, the authorized agents of the Borrower and the Lender have
caused this Note to be duly executed as of the Effective Date.
 
 
OriginOil, Inc. (“Borrower”):

 




_____________________________
Riggs Eckelberry
President

 
______________ (the “Lender”):
 


 
_____________________________









4